2014 IL App (1st) 123094

                                                                                FIFTH DIVISION
                                                                                    June 13, 2014

No. 1-12-3094

THE PEOPLE OF THE STATE OF ILLINOIS,                         )              Appeal from the
                                                             )              Circuit Court of
       Plaintiff-Appellee,                                   )              Cook County.
                                                             )
v.                                                           )              No. 11 CR 11482
                                                             )
TERRENCE SMITH,                                              )              Honorable
                                                             )              Lawrence E. Flood,
       Defendant-Appellant.                                  )              Judge Presiding.


       JUSTICE McBRIDE delivered the judgment of the court, with opinion.
       Presiding Justice Gordon and Justice Palmer concurred in the judgment and opinion.

                                            OPINION

¶1      Following a bench trial, defendant Terrence Smith was convicted of burglary and, based

on his criminal history, was sentenced to a Class X prison term of six years. On appeal,

defendant contends the State failed to prove beyond a reasonable doubt that he entered the

building he was charged with burglarizing. For the following reasons, we reverse.

¶2     At trial, Dario Cannon testified that he lived near 5900 West Rice in Chicago, across the

alley from an auto parts store that had been closed for some time. The back of the store was

surrounded by a chain link fence that had an opening in it large enough for a person to fit

through. At around 5 p.m. on June 20, 2011, Cannon was in the alley and noticed that his

garbage can had been moved from its usual place to an area across the alley by the store. He also

observed a man in the next alley over, going though garbage cans and putting items into a

garbage can that he was pushing.

¶3     Cannon went into his home, then came back out into the alley about 10 minutes later. At

that time, he observed a different man (later identified as defendant), wearing a blue hat and a

red handkerchief around his neck, entering the opening in the fence behind the auto parts store.
No. 1-12-3094

Cannon stated that after the man entered, "I couldn't see him because he went towards the right

and it's a garage there that blocks your vision." About 10 minutes later, the man threw some

pipes and auto parts over the fence, then came out into the alley and placed them into a city

garbage can. He then rolled the garbage can into the next alley and met up with the man who

had been removing items from garbage cans in that alley. At that point Cannon called the police,

who arrived about 10 minutes later. After speaking with Cannon, the police left and returned

shortly with defendant, whom Cannon identified as the man he had seen taking the auto parts.

¶4     Michael Greene testified that he was the owner of Active Auto Parts, located at 5914

West Chicago Avenue. He described the store as a brick building with two garages in the back,

enclosed by a chain link fence for storage. The store was no longer in use, but Greene inspected

the premises on a "biweekly, weekly basis," and had inspected it about a week before the June 20

incident. At that time, there was a hole in the fence, and Greene stated that "periodically I had

trouble with them cutting holes in my fence." During his inspections of the premises, Greene

would go inside the building and look at the shelf "to see what's there and what's not," but he did

not conduct an inventory.

¶5     Greene received a call from police on June 20, 2011, about a burglary at the store. When

he went to the premises, he found that there were items missing, including struts, or shock

absorbers, brake pads, and springs. When asked if anything else was missing, Greene responded,

"At that particular time, I can't remember, no." Greene did not know defendant and did not give

him permission to enter the premises or remove property from it.

¶6     Chicago police sergeant Joanna Jaromin testified that she and her partner, Officer James

Rasso, were dispatched to the area of the auto parts store to look for "a male black wearing a

blue hat with a red handkerchief." After speaking with Cannon, the officers observed defendant,

                                               -2-
No. 1-12-3094

who fit the description, on the next block pushing a black City of Chicago garbage can with an

open lid. They stopped defendant and observed that the can contained "a lot of different parts,

car parts, aluminum and different material," including "mufflers, pipes [and] bolts." Sergeant

Jaromin did not notice aluminum cans in the garbage can. The officers arrested defendant and

returned to the auto parts store. Upon inspecting the premises, Sergeant Jaromin discovered a

hole in the fence and observed that the garage door had been kicked in and a window was

broken. However, there was no way to tell whether the damage was recent. The officers took

the garbage can and its contents to the police station to be inventoried.

¶7        Sergeant Jaromin testified on cross-examination that there was a second man with

defendant who was also pushing a garbage can, but he was not arrested because he did not fit the

description given by Cannon and the can he was pushing "wasn't pertaining [sic] any stolen

parts."

¶8        Detective Scott E. Shewchuk testified that he interviewed defendant at the police station.

After being advised of his constitutional rights, defendant stated that he picked up some property,

including struts, bolts, mufflers, and pipes, from the alley of 5900 West Rice, and put it into a

garbage can he had obtained on another block. Defendant stated that he knew the property was

stolen, "as he realized it wasn't his."

¶9        Defendant testified that at the time of his arrest he was rolling a City of Chicago garbage

can containing two or three bags of aluminum cans to a scrap yard, where he was going to sell

them. He was with another man, named Demetrius, who was also pushing a garbage can.

According to defendant, they were stopped by Officer Rasso, who said he did not know why he

was stopping the men and would check with his partner. Officer Rasso eventually arrested both



                                                  -3-
No. 1-12-3094

men and told them they were being charged with burglary. Defendant denied breaking into

Active Auto Parts and said that the store had been closed for three years and was "abandoned."

¶ 10   In finding defendant guilty, the trial court rejected defendant's version of events and

stated that the evidence was sufficient to show that defendant had entered the auto parts store and

had stolen property that was being stored there by the owner. The trial court sentenced

defendant to the minimum Class X prison term.

¶ 11   On appeal, defendant challenges the sufficiency of the evidence, arguing that (1) he was

observed entering only the surrounding lot and not the actual building; (2) the owner of the auto

parts store did not conduct an inventory, so that no specific items were shown to be missing, and

(3) the store had been closed for a year, and the State could not establish that the damage to the

door and window were of recent origin.

¶ 12   In reviewing a challenge to the sufficiency of the evidence, this court will consider the

evidence in the light most favorable to the prosecution and determine whether any rational trier

of fact could have found the elements of the crime beyond a reasonable doubt. Jackson v.

Virginia, 443 U.S. 307, 319 (1979). This standard applies whether the evidence is direct or

circumstantial. People v. Cooper, 194 Ill. 2d 419, 431 (2000).

¶ 13   A person commits burglary when, "without authority he knowingly enters or without

authority remains within a building *** or any part thereof, with intent to commit therein a

felony or theft." 720 ILCS 5/19-1 (West 2010). A conviction for burglary may be proved by

circumstantial evidence as long as "the elements of the crime have been proven beyond a

reasonable doubt." People v. McGee, 373 Ill. App. 3d 824, 832 (2007) (citing People v. Hall,

194 Ill. 2d 305, 330 (2000)). "Circumstantial evidence is 'proof of facts and circumstances from

which the trier of fact may infer other connected facts which reasonably and usually follow

                                                -4-
No. 1-12-3094

according to common experience. ' " People v. McPeak, 399 Ill. App. 3d 799, 801 (2010)

(quoting People v. Stokes, 95 Ill. App. 3d 62, 68 (1981)). The fact and manner of entry, as well

as the requisite intent, may be inferred from the facts in evidence (People v. Rhodes, 81 Ill. App.

3d 339, 344 (1980)), and it is the responsibility of the trier of fact to draw reasonable inferences

from basic facts to ultimate facts (Jackson, 443 U.S. at 319)). In determining whether an

inference is reasonable, the trier of fact need not look for all possible explanations consistent

with innocence or "be satisfied beyond a reasonable doubt as to each link in the chain of

circumstances." (Internal quotation marks omitted.) People v. Wheeler, 226 Ill. 2d 92, 117

(2007). Instead, it is sufficient if all the evidence, taken as a whole, satisfies the trier of fact that

the defendant is guilty beyond a reasonable doubt. People v. Edwards, 218 Ill. App. 3d 184, 196

(1991).

¶ 14      A defendant's possession of recently stolen property is not, alone, enough to sustain a

burglary conviction. McGee, 373 Ill. App. 3d at 833 (citing People v. Housby, 84 Ill. 2d 415,

423 (1981)). In Housby, the supreme court held that guilt may be inferred based on a defendant's

exclusive possession of recently stolen property if three requirements are met: (1) there was a

rational connection between defendant's recent possession of stolen property and his

participation in the burglary; (2) the defendant's guilt of the burglary more likely than not flowed

from his recent, unexplained and exclusive possession of the proceeds; and (3) there was

corroborating evidence of the defendant's guilt. Housby, 84 Ill. 2d at 424. We acknowledge that

the issue in Housby was not sufficiency of the evidence. See People v. Richardson, 104 Ill. 2d 8,

12 (1984) (finding the "Housby test applies only to instructions which advise a jury of inferences

it may draw; it insures that the jury applies the reasonable-doubt test"). However, we still find



                                                  -5-
No. 1-12-3094

the test to be applicable in the present case. As the First District explained in People v. Natal,

368 Ill. App. 3d 262 (2006):

                       "Housby dealt with the formulation of a three-part test for

                determining whether an instruction, which advised the jury in a

                burglary case that the defendant's guilt could be inferred from his

                exclusive and unexplained possession of recently stolen property,

                violated the due process clause of the United States Constitution.

                However, the same (or a similar) test can be used by any fact

                finder to determine the ultimate facts beyond a reasonable doubt.

                Regardless of which test or rationale a trial court uses to determine

                guilt or innocence, it must consist of more than the exclusive

                possession of the property in close proximity to the burglary."

                Natal, 368 Ill. App. 3d at 270.

¶ 15   Taking this into consideration, we conclude that, in the present case, the evidence was

insufficient to find defendant guilty of burglary beyond a reasonable doubt. First, no evidence

was presented connecting the items in defendant's cart to the missing items from the auto parts

store. Greene, the owner of the auto parts store, testified that the last time he had inspected his

property was a week before June 20, at which time he noticed the hole in the fence. Greene did

not take inventory, but he testified that he noticed items missing from his store on June 20,

including shock absorbers, brake pads, and springs. Cannon testified that he observed defendant

throw "pipes and auto parts" over the fence into the alley. Sergeant Jaromin testified that when

she and her partner stopped defendant, she observed "a lot of different parts, car parts, aluminum

and different material" including "mufflers, pipes [and] bolts" inside the garbage can defendant

                                                  -6-
No. 1-12-3094

was pushing. However "there must be some evidence giving rise to a reasonable inference of

defendant's guilt; the State may not leave to conjecture or assumption essential elements of the

crime." (Emphasis in original.) People v. Laubscher, 183 Ill. 2d 330, 335-36 (1998). Here, the

State introduced no evidence to link defendant's possession of "pipes and auto parts" or

"mufflers, pipes [and] bolts" to those items taken from inside the auto parts store. No one

identified the items in defendant's possession as items taken from the store. Therefore, any

conclusion that defendant stole the items in his possession from within the store would be based

on conjecture rather than inference. Moreover, although defendant admitted to being in

possession of stolen property, his guilt of the burglary did not "more likely than not" flow from

his possession of the stolen property here. In addition to the State not presenting evidence to

connect the items in defendant's possession to the missing items from the auto parts store, there

was no evidence presented that defendant was ever inside the auto parts store. Cannon testified

that he observed defendant enter an opening in the fence behind the store, but was unable to

locate defendant for the next 10 minutes due to his vision being blocked by a garage. He then

observed defendant throwing "pipes and auto parts" over the fence. Cannon never observed

defendant inside the store, and in order for defendant to be guilty of burglary, he would have to

enter the store. See In re E.S., 93 Ill. App. 3d 171, 174 (1981) (concluding that a fenced-in lot,

adjacent to a building, "is not encompassed within the meaning of the word 'building' " in the

burglary statute).

¶ 16   Finally, there was no corroborating evidence to suggest that defendant entered the store

with the intent to commit theft. Cannon was unable to observe defendant after defendant entered

the property through the fence. Jaromin testified that, upon inspecting the premises, she

observed a garage door that had been kicked in and a window that was broken, but said there was

                                                -7-
No. 1-12-3094

no way to tell whether the damage was recent. Notably, Cannon did not testify to hearing a door

being kicked in or a window breaking. We agree with the court in Natal that, "[r]egardless of

which test or rationale a trial court uses to determine guilt or innocence, it must consist of more

than the exclusive possession of the property in close proximity to the burglary." Natal, 368 Ill.

App. 3d at 270. Even viewing the evidence in the light most favorable to the State, here the

evidence at best showed that defendant was in possession of some stolen items after being in

proximity to the auto parts store from which some items were missing. Under these

circumstances, we cannot say that any rational trier of fact could have found the elements of the

crime beyond a reasonable doubt. See People v. Parham, 377 Ill. App. 3d 721, 729 (2007)

(reversing the conviction for the burglary of a vehicle where the defendant was caught in

possession of a car stereo under his shirt, but no one observed the defendant open, enter, or take

anything from the vehicle, no one testified a stereo had been stolen or was missing from the

vehicle, and nothing linked the defendant's possession of the car stereo to the vehicle); see also

Natal, 368 Ill. App. 3d at 271 (reversing a conviction for residential burglary where the

defendant was found a short distance from the residence holding pillowcases containing items of

minimal value because the "only evidence the trial court could rationally consider in its decision-

making process was the exclusive possession of items of minimal value that were taken in the

burglary and were found in close proximity to the offense").

¶ 17   For the foregoing reasons, we reverse defendant's conviction for burglary.

¶ 18   Reversed.




                                                -8-